United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                 Nos. 00-2722/3287
                                   ___________

John and Leigh T., individually and      *
as Guardians and Next Friends of         *
Robert T.,                               *
                                         *
             Appellees,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Iowa Department of Education,            *
                                         *
             Appellant.                  *
                                    ___________

                             Submitted: April 13, 2001
                                  Filed: July 31, 2001
                                  ___________

Before WOLLMAN, Chief Judge, MAGILL, and MURPHY, Circuit Judges.
                             ___________

MAGILL, Circuit Judge.

       Plaintiffs John and Leigh T. are the parents of Robert, a child with cerebral
palsy. Robert's parents sued the Marion Independent School District and the Grant
Wood Area Education Association (together, the "Local Defendants"), as well as the
Iowa Department of Education (the "Department"), alleging violations of Iowa law and
the Individuals with Disabilities Education Act ("IDEA"). In a prior appeal, this Court
held that the defendants violated IDEA, and remanded to the district court to implement
a remedy and consider an award of attorneys' fees. John T. v. Marion Indep. Sch.
Dist., 173 F.3d 684, 691 (8th Cir. 1999) (“John T. I”). On remand, the district court
held that Robert's parents were "prevailing parties" against the Department, and ordered
the Department to pay a portion of the plaintiffs’ attorneys’ fees. The Department
appeals, and we affirm the district court's holding that the plaintiffs were "prevailing
parties" against the Department, but reverse the fee award and remand to the district
court to subtract from the award all fees incurred during the administrative proceedings.

                                            I.

       Robert T. is a student at St. Joseph Catholic School ("St. Joseph"). The parties
agree that Robert's cerebral palsy renders him disabled within the meaning of IDEA.
Robert's parents asked the Local Defendants to provide a full-time instructional
assistant to work with Robert at St. Joseph. After the Local Defendants denied their
request, Robert's parents appealed the decision to an administrative law judge ("ALJ"),
arguing that the Local Defendants' refusal to provide Robert with an assistant violated
Iowa law and IDEA. Robert's parents did not name the Department as a defendant in
the administrative appeal, and the Department did not participate in those proceedings.
The ALJ decided that neither Iowa law nor IDEA compelled the Local Defendants to
provide Robert with a classroom assistant.

        Robert's parents appealed the ALJ’s decision to federal district court, where their
complaint named the Local Defendants and the Department as defendants, identifying
the Department as "the 'state educational agency' with authority over Robert's education
within the meaning of § 1401(7) of the IDEA." The complaint alleged that the Local
Defendants were responsible for denying Robert an assistant, but did not claim that the
Department affected the Local Defendants' decision. The Department filed a brief in
the district court urging affirmance of the ALJ's decision; the Local Defendants jointly
filed a separate brief. The district court reversed the ALJ's decision, holding that Iowa
law required the Local Defendants to provide an assistant for Robert. The district court
did not resolve the IDEA claim.

                                           -2-
       In wake of the district court's decision, Robert's parents requested attorneys' fees.
The Local Defendants filed a joint response opposing the request, which the
Department joined in part. The Department filed a separate response to counter the
Local Defendants' argument that if the district court awarded fees, then the court should
hold the Department wholly liable because the Local Defendants merely "followed state
procedures and interpreted the applicable state law statute consistent with the
guidelines established by the [Department.]" The district court granted Robert's
parents' request, holding that their success on the state claim rendered them "prevailing
parties" under IDEA. The district court also held that the Department's advocacy in
support of the ALJ's decision justified imposing part of the fee award against the
Department.

       The Local Defendants appealed both the district court's decision on the merits
and the court's decision to award fees. The Department joined the Local Defendants'
appeal of the fee award, but did not challenge the district court’s reversal of the ALJ's
decision. Collectively defining the Local Defendants and the Department as the
"School District," this court held that "the School District's actions before 1997 violated
the IDEA but . . . its actions after that time did not violate the IDEA." John T. I, 173
F.3d at 686, 690.1 On the attorneys' fees issue, we stated:

       We leave to the 'broad discretion of the district court' the question of the
       remedy to which Robert's parents are entitled as a result of the School
       District's violations of the pre-1997 IDEA. After making this
       determination, the district court should reconsider whether and to what
       extent Robert's parents are entitled to an award of attorneys' fees under
       the IDEA. . . . At that time, the district court may consider the arguments


       1
       In 1997, Congress amended IDEA, limiting the rights of disabled children
enrolled in private schools. The Individuals with Disabilities Education Act
Amendments of 1997, Pub. L. No. 105-17, 111 Stat. 37 (1997); 20 U.S.C. §
1412(a)(10) (2000).

                                            -3-
      between [the Local Defendants] on the one hand and [the Department] on
      the other regarding the proper apportionment of attorneys' fees among the
      three parties.

Id. at 691 & n.4 (citation omitted).

       After this court's decision in John T. I, Robert's parents resolved their attorneys'
fees claims against the Local Defendants, but not against the Department. On remand,
the district court held the Department liable for part of the plaintiffs' attorneys' fees.
The district court noted that our decision in John T. I collectively referred to the Local
Defendants and the Department as the "School District," and held that the School
District violated IDEA. Therefore, the district court held that the plaintiffs were
"prevailing parties" against the Department. The court then stated that since the
Department

      was one of three defendants, and [was] a zealous advocate in support of
      affirmation of the administrative decision, it is the court's view that the
      appropriate share to be borne by the [Department] is 1/3 of all reasonable
      fees and costs through January 13, 2000. Additionally, [the Department]
      shall bear all reasonable costs and fees incurred thereafter (following
      settlement by the other two defendants).

The district court subsequently ordered the Department to pay the plaintiffs $65,431.14.
The Department appeals.

                                            II.

A. “Prevailing Party” Status

      The Department first argues that the district court erred in holding that Robert's
parents were "prevailing parties" against the Department. IDEA provides: "In any

                                           -4-
action or proceeding brought under this section, the court, in its discretion, may award
reasonable attorneys’ fees as part of the costs to the parents of a child with a disability
who is a prevailing party." 20 U.S.C. § 1415(i)(3)(B) (2000). We review de novo
whether the district court applied the correct legal standard in determining if the
plaintiffs were "prevailing parties," and review the award of fees for abuse of
discretion. Warner v. Independent Sch. Dist. No. 625, 134 F.3d 1333, 1336 (8th Cir.
1998).

       The Supreme Court has explained that to qualify as a “prevailing party,” a
plaintiff must obtain "actual relief on the merits of his claim [that] materially alters the
legal relationship between the parties by modifying the defendant's behavior in a way
that directly benefits the plaintiff." Farrar v. Hobby, 506 U.S. 103, 111-12 (1992); see
also Buckhannon Bd. & Care Home, Inc. v. West Virginia Dep't of Health & Human
Res., 121 S. Ct. 1835, 1840 (2001). The State of Iowa waived its Eleventh
Amendment immunity by receiving funds appropriated under IDEA. See Bradley v.
Arkansas Dep’t of Educ., 189 F.3d 745, 753 (8th Cir. 1999), rev’d on other grounds
sub nom. Jim C. v. United States, 235 F.3d 1079 (8th Cir. 2000) (en banc).

       We conclude that the district court correctly held that Robert's parents were
"prevailing parties" against the Department. IDEA places primary responsibility on
state education agencies ("State Agencies"), such as the Department, to ensure the
proper education of disabled children. Section 1412 of IDEA makes State Agencies
"responsible for ensuring that the requirements of this subchapter are met." 20 U.S.C.
§ 1412(a)(11)(A)(i) (2000). Moreover, IDEA's legislative history indicates that
Congress wanted to "assure a single line of responsibility with regard to the education
of handicapped children." S. Rep. No. 94-168, at 24 (1975). The Senate Report
explained:

       The Committee considers the establishment of single agency
       responsibility for assuring the right to education of all handicapped

                                            -5-
      children of paramount importance. Without this requirement, there is an
      abdication of responsibility for the education of handicapped children. .
      . . While the Committee understands that different agencies may, in fact,
      deliver services, the responsibility must remain in a central agency
      overseeing the education of handicapped children, so that failure to
      deliver services or the violation of the rights of handicapped children is
      squarely the responsibility of one agency.

Id.; see also 34 C.F.R. § 300.401(2000).

        Indeed, several circuits have held State Agencies liable when they have failed
to ensure Local Agencies’ implementation of IDEA’s requirements. See, e.g., Gadsby
v. Grasmick, 109 F.3d 940 (4th Cir. 1997). In Gadsby, Eric Gadsby's parents
requested the Baltimore Public Schools (the "Baltimore Schools"), the applicable Local
Agency, to evaluate Eric for special education services. Id. at 945. Eric's parents
initially challenged the program that the Baltimore Schools developed, but the parties
settled their dispute when the Baltimore Schools agreed to pay part of Eric's tuition at
a private school and to apply to the Maryland Department of Education (the "Maryland
Department") for the remainder of the tuition. Id. However, when the Maryland
Department rejected the Gadsbys' request that it pay the remainder of Eric's tuition, the
Gadsbys filed suit against the Baltimore Schools and the Maryland Department. Id. at
946.

       Thus, the question presented to the Fourth Circuit was whether the Gadsbys
could assert a claim against the Maryland Department for reimbursement of Eric's
tuition based on the Baltimore Schools' failure to develop a proper program for Eric.
Id. at 951. Although acknowledging that IDEA does not explicitly state which
governmental entity courts should hold liable for particular violations, Gadsby




                                           -6-
interpreted § 1412(a)(11)(A)(i)2 to permit holding a State Agency responsible for failing
"to comply with its duty to assure that IDEA's substantive requirements are
implemented." Id. at 952. Therefore, the court concluded that State Agencies are
"ultimately responsible for the provision of a free appropriate public education to all of
its students and may be held liable for the state's failure to assure compliance with
IDEA." Id. at 953; see also St. Tammany Parish Sch. Bd. v. State of Louisiana, 142
F.3d 776, 783-85 (5th Cir. 1998) (following Gadsby in holding that the district court
did not abuse its discretion in holding the State Agency liable for the costs of the
plaintiff's education); Kruelle v. New Castle County Sch. Dist., 642 F.2d 687, 696-97
(3d Cir. 1981) (affirming the district court's decision holding the State Agency
responsible for providing the student with a proper educational program).

       However, we do not think that § 1412(a)(11)(A)(i), by itself, permits a court to
award attorneys’ fees against a State Agency that has not participated in the underlying
lawsuit. We thus agree with the Tenth Circuit's opinion in Beard v. Taska, 31 F.3d 942
(10th Cir. 1994), where the court examined the attorneys' fees request of a class of
handicapped children who had successfully sued various Local and State Agencies
under IDEA. Id. at 945. The court rejected the contention that § 1412(a)(11)(A)(i)
alone renders State Agencies liable for attorneys’ fees "on a respondeat superior
theory." Id. at 954. Section 1412(a)(11)(A)(i), the court explained, "does not turn
every 'local educational agency' under the statute . . . into the agent of the 'State
educational agency' as a matter of federal law, so that the latter automatically becomes
legally liable for all transgressions of the former." Id.; see also Whitehead v. School
Bd. for Hillsborough County, 932 F. Supp. 1393, 1395-96 (M.D. Fla. 1996) ("Though


      2
        Gadsby actually interpreted 20 U.S.C. § 1412(6). The 1997 IDEA amendments
recodified § 1412(6) at 20 U.S.C. § 1412(a)(11)(A)(i). For the sake of clarity, we refer
to § 1412(a)(11)(A)(i) even when discussing the pre-1997 statute. Similarly, we note
that the 1997 amendments recodified the attorneys’ fees provision, previously found
at 20 U.S.C. § 1415(e)(4)(B), at 20 U.S.C. § 1415(i)(3)(B).

                                           -7-
the IDEA holds the state [department of education] responsible for assuring disabled
children are provided a free appropriate public education, this alone does not render
that agency liable for § [1415(i)(3)(B)] fees under a respondeat superior theory.").

       We conclude that, in conjunction with IDEA's placement of supervisory
responsibility on State Agencies, the Department's zealous opposition to the plaintiffs’
position in this case permitted the district court's award of attorneys' fees against the
Department. Robert's parents named the Department as a defendant in the district
court. Instead of requesting the district court to dismiss it as not a real party in interest,
the Department took a position adverse to the plaintiffs' claims by filing a brief with the
court that urged affirmance of the ALJ's decision. This Court agreed with Robert’s
parents’ argument that the defendants, including the Department, violated the pre-1997
IDEA. John T. I, 173 F.3d at 690. These facts persuade us that the district court
correctly held that Robert’s parents were “prevailing parties” against the Department.

       Moreover, our opinion in John T. I affirmed the district court's decision
interpreting Iowa law to require the defendants to reimburse Robert's parents for costs
incurred in hiring an assistant to work with Robert at St. Joseph. Id. Although we
remanded to the district court for the court to implement a remedy for the IDEA
violation, since the district court already had reimbursed Robert’s parents for their costs
under Iowa law, the court apparently did not use the defendants’ IDEA violation to
provide a further remedy. Instead, the court only used the IDEA violation to award
Robert’s parents with attorneys’ fees. But it was mere fortuity that the district court
used Iowa law, and not IDEA, to reimburse Robert’s parents for the costs they
incurred; had the court not already reimbursed Robert’s parents under Iowa law, it
almost surely would have done so under IDEA. Since the awarding of costs against the
Department "materially alter[ed] the legal relationship between the parties by
modifying" the Department's behavior, we hold that the district court correctly
determined that Robert’s parents were “prevailing parties” against the Department.
Farrar, 506 U.S. at 111-12.

                                             -8-
       Thus, we reject the Department’s apparent belief that it may vigorously oppose
a plaintiff’s IDEA claim, thereby making it more difficult for the plaintiff to get relief,
without facing any potentially adverse consequence. Under the Department’s position,
even if the court decides for the IDEA plaintiff, the court would have no power to
award fees against it. Although we can see the appeal this stance holds for the
Department, we think that IDEA’s placement of primary responsibility on State
Agencies to ensure the proper education of disabled children warrants some
accountability where, as here, the plaintiff names the State Agency as a defendant and
the State Agency argues in support of what a court holds to be a Local Agency’s IDEA
violation.

B. The Proper Allocation of Fees

        Alternatively, the Department argues that we should subtract from the award all
attorneys’ fees stemming from the administrative proceedings, in which it did not
participate, and part of the fees deriving from the initial Eighth Circuit appeal, where
it did not challenge the plaintiffs’ entitlement to relief on the merits of their claim.

        We hold that the district court abused its discretion in awarding fees against the
Defendant which were incurred during the administrative proceedings. Courts may
award attorneys' fees under IDEA for legal work performed in connection with
administrative proceedings. Johnson v. Bismarck Pub. Sch. Dist., 949 F.2d 1000, 1003
(8th Cir. 1991). In a similar case, a Florida district court examined an attorneys’ fees
request under IDEA. Whitehead, 932 F. Supp. 1393. The plaintiffs sued the Local
Agency under IDEA and prevailed in the administrative proceedings. Id. at 1395. The
plaintiffs then sought to enforce the administrative ruling in federal district court and
added the State Agency as a defendant, asking that the State Agency contribute to an
award of attorneys' fees. Id. The district court rejected the plaintiffs' request, stating
that "[a]lthough Plaintiffs prevailed in their dispute before the Administrative Hearing
Officer, the style of that case clearly identified [the Local Agency] as the sole

                                           -9-
Defendant. . . . [The State Agency] was not a party to the dispute, and for this reason
Plaintiffs are not entitled to attorney's fees as prevailing party over a non-defendant."
Id.; see also Reid v. Board of Educ., Lincolnshire-Prairie View Sch. Dist. 103, 765 F.
Supp. 965, 969 (N.D. Ill. 1991) (holding that the State Agency, which was not a party
to the administrative proceedings, was not liable for the attorneys' fees incurred during
those proceedings).

       Robert’s parents, however, contend that we should hold the Department liable
for fees incurred at the administrative level under a respondeat superior theory.
Although we acknowledge IDEA’s placement of responsibility on State Agencies to
ensure the proper education of disabled children, as we explain above, we do not think
that this supervisory responsibility alone permits a fee award when the State Agency
does not participate in the proceedings. Robert’s parents also argue that we should
hold the Department liable for fees incurred during the administrative proceedings
because the Department “has attempted to reap the benefits of the [administrative]
ruling in its briefs and filings." K.Y. v. Maine Township High Sch. Dist. No. 207, No.
96-C-7872, 1998 WL 157414, at *11 (N.D. Ill. Mar. 31, 1998). We disagree. In short,
the Department's actions in the district court had no impact on the fees Robert’s parents
incurred in the administrative proceedings.

      Moreover, both K.Y. and Robert D. v. Sobel, 688 F. Supp. 861 (S.D.N.Y.
1988), upon which the plaintiffs also rely, are distinguishable from this case. In K.Y.,
the Local Agency moved to join the State Agency in the administrative hearing. 1998
WL 157414, at *3. Here, neither the plaintiffs nor the Local Defendants sought to join
the Department in the administrative proceedings. In Robert D., the State Agency
refused to provide the relief requested by the plaintiffs, but did not participate in the
administrative proceedings. Id. at 863. The district court noted that the administrative
hearings were held to review the State Agency’s refusal to provide the plaintiffs with
the requested relief and held: "Having declined to attend, the [State Agency] should not
thus be able to immunize [it]self from liability for attorney's fees." Id. at 866-67. In

                                          -10-
this case, by contrast, the Local Defendants were the party that refused to provide the
relief requested by the plaintiffs. Thus, the administrative proceedings here only
examined whether the Local Defendants erred in refusing to provide the plaintiffs with
the requested relief. Therefore, we reverse the district court’s grant of attorneys’ fees
to the plaintiffs for work performed during the administrative proceedings.

        Finally, we reject the Department’s invitation to absolve it from paying fees
incurred by the plaintiffs in defending the merits of the district court's decision in the
first appeal. Although the Department restricted its arguments in the first appeal to the
attorneys’ fees question, the district court acted within its discretion in refusing to fine-
tune the apportionment of fees based on the number of arguments made by each party.
Perhaps the Department is less responsible than the Local Defendants for the attorneys’
fees incurred during the first appeal but, as Judge Easterbrook noted, “allocation of this
sort is invariably approximate. This allocation is defensible; no more is required."
Tonya K. v. Board of Educ. of City of Chicago, 847 F.2d 1243, 1249 (7th Cir. 1988).



                                            III.

       We AFFIRM the district court's holding that the plaintiffs were “prevailing
parties” against the Department. However, we REVERSE the district court's attorneys’
fees award and REMAND for the court to subtract the fees awarded for the plaintiffs'
costs in the administrative proceedings.




                                            -11-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -12-